DETAILED ACTION
This office action is in response to the amendment received on June 15, 2021. Claims 32, 34-39, 55 and 57-60 remain pending in the application and have been fully examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nathaniel Quirk on August 2, 2021.
The application has been amended as follows: 
In the claims:
19. (Canceled)
21. (Canceled)
23. (Canceled)
24. (Canceled)

28. (Canceled)
29. (Canceled)

Claims 19, 21, 23, 24, 26, 28 and 29 were previously withdrawn from consideration and now have been officially canceled thereby placing the application in better condition for allowance. 
Allowable Subject Matter
Claims 32, 34-39, 55 and 57-60 are allowed.
The following is an examiner's statement of reasons for allowance: The present invention pertains to a dust collector. It is the examiner's opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious of providing; synchronization means arranged to govern that actuation of the inlet valve is synchronized with actuation of the relief valve, and wherein the inlet valve is governed to open only after opening of the relief valve and governed to close before closing of the relief valve (as in claims 32 and 55), together in combination with the rest of the limitations of the independent claims.
The closest prior art consists of Hallgren (WO2014070063, cited by applicant) and Hallgren et al. (2013/0199137). Hallgren disclose a dust collector (Figure 1) having cleaning means formed as cyclone (17) and a filter (at 6), wherein an inlet valve (11) is connected to a pressure vessel (10) containing compressed air (see abstract and page 4, Lines 12-28) and teaches of back flushing by releasing the pressure difference over the filter (page 3, Lines 26-35) and that “by releasing the pressure difference over the filter media, via relief or block valve for a short while, when the system back flushes” (page 3, Lines 30-32) thereby teaching away from opening the inlet valve after the relief valve has been opened and closes the inlet valve before closing the relief valve, and thus lacks, synchronization means arranged to govern that actuation of the inlet valve is synchronized with actuation of the relief valve, and wherein the inlet valve is governed to open only after opening of the relief valve and governed to close before closing of the relief valve. Hallgren et al. disclose a dust collector (200, Figure 11) with cleaner means (206), a relief valve (Paragraph 85) and an inlet valve (211) connected to a source of pressurized air (at 210, through which inlet valve the source of pressurized air (paragraph 90) is connectable to an air flow path (path between 204 and 211, Figure 11) formed between the cleaner means and the relief valve at operation of the dust collector, wherein the dust collector back flushes in order to achieve a more effective flushing of the filter (see paragraphs 85 and 90), thus teaching that the relief valve opens AFTER opening of the inlet valve and the relief valve closes BEFORE closing of the inlet valve, and thus lack providing, synchronization means arranged to govern that actuation of the inlet valve is synchronized with actuation of the relief valve, and wherein the inlet valve is governed to open only after opening of the relief valve and governed to close before closing of the relief valve. Thus, the structure discussed above has been determined to be patentably distinct over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682.  The examiner can normally be reached on M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723